        Case 1:20-cv-00813-WJ-CG Document 43 Filed 06/15/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


DR. XIMENA P GALARZA-RIOS, MD,

              Plaintiff,

v.                                                        No. CV 20-813 WJ/CG
                                                          consolidated with
                                                          No. CV 20-900 WJ/CG
OPTUMCARE NEW MEXICO, LLC,

              Defendants.

     ORDER VACATING PRE-SETTLEMENT AND SETTLEMENT CONFERENCES

       THIS MATTER is before the Court upon conferring with counsel. A settlement

conference will not be fruitful at this time.

       IT IS THEREFORE ORDERED that the Telephonic Pre-Settlement Conference

set for June 21, 2021, at 1:30 p.m., and the Zoom Settlement Conference set for June

28, 2021, at 9:00 a.m., are hereby VACATED.

       IT IS SO ORDERED.


                                     _______________________________
                                     THE HONORABLE CARMEN E. GARZA
                                     CHIEF UNITED STATES MAGISTRATE JUDGE
